        Case 2:06-cr-00490-RBS Document 192 Filed 12/23/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                           :
                                                   :      CRIMINAL ACTION
              v.                                   :
                                                   :      NOS. 06-155-3, 06-490-2
LEROY FIELDS                                       :

                                          OR D ER

       AND NOW, this 23rd day of December 2020, upon consideration of Defendant Leroy

Fields Pro Se Motion for a Reduction in Sentence Pursuant to the First Step Act and the Changes

to the Compassionate Release Statute and 18 U.S.C. § 3582(c)(1)(A)(i) (Case No. 06-155-3, ECF

No. 235; Case No. 06-490-2, ECF No. 185), the Government’s Response (Case No. 06-155-3,

ECF No. 237; Case No. 06-490-2, ECF No. 186), and Defendant’s Pro Se Reply (Case No. 06-

155-3, ECF No. 241; Case No. 06-490-2, ECF No. 190), it is ORDERED that the Motion is

DENIED.

       IT IS SO ORDERED.

                                                   BY THE COURT:


                                                   /s/ R. Barclay Surrick
                                                   R. BARCLAY SURRICK, J.
